PER CURIAM.
The question presented on this appeal is whether defendant Mercy Hospital, Inc., on a motion for summary final judgment, carried its burden of showing conclusively that a genuine issue of material fact did not exist. See Holl v. Talcott, 191 So.2d 40 (Fla.1966).
The plaintiff, Emma Coleman, a nurse assigned to a senile patient, maintains on this appeal that an issue existed concerning the hospital’s duty to warn her that the patient might be violent. The uncontro-verted facts demonstrated that the hospital had no knowledge of a propensity for violence and that the prior history of the patient was not such as to put the hospital on notice that such a condition might exist. Cf. Nance v. James Archer Smith Hospital, Inc., 329 So.2d 377 (Fla. 3d DCA 1976); and see Stake v. Woman’s Division of Christian Service, 73 N.M. 303, 387 P.2d 871 (1963).
Affirmed.